DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-12, 14-17, 19 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claimed “storage vessel” is supported by the specification as being element (16) and it now claimed as containing both cooling bodies (14) and spare cooling bodies which would be a separate set of bodies which are not identified such that the limitations of the spare cooling bodies which are stored in the storage vessel being at room temperature, are exchangeable with the bed of cooling bodies (which are presumable not at room temperature) which renders the claims indefinite, because for the cooling bodies to be exchangeable with the spare cooling bodies, there would have to be support for one set of cooling bodies to replace the other set of cooling bodies which is not supported by the applicants original disclosure.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayr et al (9,522,050) in view of Van den Sype (5,064,479) and further in view of Jarvis (9,794,986).  Mayr et al discloses a process for producing dental restoration parts (1) in which said part is immersed into a container of bulk material (2), where it undergoes a treatment and is then removed relative to the bulk material.  Mayr et al differs from the applicants invention in that the bulk material (which can be powder/particle; SEE column 3, lines 29-51 and column 8, lines 51-64), is used in a heating process and not a cooling process, however, it is commonly known in the art and within the level of ordinary skill in the art to likewise take an article/part and immerse it in a bulk material of cooling materials to cool said article/part and such a teaching is provided by Van den Sype in which an article (5) is placed in a container (2) having a bed of cooling materials (1) in an effort to stop the heating and thus a person . 

Allowable Subject Matter
Claims 14 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 1/12/2022 have been fully considered but they are not persuasive. In view of the amendment to claims 4-7, 9, 10, 12 and 14-16 by changing their dependency from claim 2 to claim 1, these claims are now rejected in view of claim 1 under 35 USC 112(b) as stated above.  With regards to the applicants arguments as it relates to the rejection of claims 2 & 20 under 35 USC 103 as being unpatentable over Mayr et al as modified by both Van den Sype and Jarvis, the applicant argues that neither Mayr nor Van den Sype teach a cooling device having cooling bodies trickling down upon a dental restoration to cool it, further stating that .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882. The examiner can normally be reached M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/GREGORY A WILSON/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        March 5, 2022